 



EXHIBIT 10.7
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”), made
and entered into as of the 27th day of February, 2007, by and between 2300 WINDY
RIDGE PARKWAY INVESTORS LLC, a Delaware limited liability company (“Landlord”),
and MANHATTAN ASSOCIATES, INC., a Georgia corporation (“Tenant”);
W I T N E S S E T H         T H A T:
     WHEREAS, Wildwood Associates, a Georgia general partnership (“Original
Landlord”) and Tenant entered into that certain Lease Agreement June 25, 2001,
as amended by that certain First Amendment to Lease Agreement (the “First
Amendment”) dated June 10, 2002 (collectively, as amended, the "Lease”), for
certain premises in the building located at 2300 Windy Ridge Parkway, Atlanta,
Georgia 30339 (the “Building”), consisting of approximately 137,868 square feet
of Rentable Floor Area in the Building being Floor 1 North (22,719 rsf), Floor 3
North (23,776 rsf), Floor 3 South (9,021 rsf), Floor 6 South (13,608 rsf), Floor
7 (63,296 rsf), and Floor 8 (5,448 rsf) (collectively, the “Original Demised
Premises”);
     WHEREAS, Landlord acquired all of the right, title and interest of Original
Landlord, in and to the Lease;
     WHEREAS, Landlord and Tenant have agreed that Tenant will surrender a
portion of the Original Demised Premises and then lease additional premises in
the Building and, in connection therewith, extend the Lease Term by one hundred
thirty five (135) months; and
     WHEREAS, Landlord and Tenant desire to evidence such reconfiguration of the
Original Demised Premises and extension of the Lease Term and to amend certain
other terms and conditions of the Lease and evidence their agreements and other
matters by means of this Second Amendment;
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the Lease is hereby amended and the parties
hereto do hereby agree as follows:
     1. Relocation and Expansion of Original Demised Premises. As of July 1,
2007 (the "Effective Date”), Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord certain new premises in the Building, the exact location
and Rentable Floor Area of which shall be determined during space planning (all
of such space, when determined, shall be known as the “Second Expansion Space”).
As of the Effective Date, the Second Expansion Space will be subject to all the
terms and conditions of the Lease, as amended herein. In connection with such
expansion, Tenant will also retain certain portions of the Original Demised
Premises, the exact location and Rentable Floor Area of which shall be
determined during space planning (collectively, the “Retained Premises”).
Further and in conjunction with such expansion and as of the Effective Date,
Tenant will surrender, remise and release unto Landlord certain portions of the
Original Demised Premises, which portions will also be determined during space
planning (collectively, the “Surrendered Premises”). As of the Effective Date,
all references in the Lease and this Second Amendment to the “Demised Premises”
shall be deemed to mean the Second Expansion Space and the Retained Premises and
shall consist of approximately 160,000 square feet of Rentable Floor Area, which
square footage may increase or decrease by up to ten percent (10%) during the
space planning process.

- 1 -



--------------------------------------------------------------------------------



 



     In addition to the foregoing, the parties acknowledge that International
Paper (“IP”) is currently leasing approximately 9,133 rentable square feet of
space being Suite 850 North (the “IP Premises”) in the Building, the lease for
which expires June 30, 2007. Tenant hereby covenants that it will lease a
portion of the IP Premises, which portion will be determined during the space
planning process. That portion of the IP Premises that is leased by Tenant will
be deemed a part of the Second Expansion Space for all purposes under this
Amendment and the Lease. Tenant’s payment of Base Rental for the IP Premises, or
portion thereof, will commence ninety (90) days after the IP Premises or portion
thereof leased by Tenant is delivered to Tenant for Tenant to commence
construction therein. Landlord agrees to give Tenant at least ten (10) business
days prior written notice of the date that the portion of the IP Premises leased
by Tenant will be delivered to Tenant.
     Subject to the foregoing paragraph, Tenant acknowledges that its
obligations with respect to the Demised Premises will commence on the Effective
Date and that Tenant will use its best efforts to vacate and surrender the
Surrendered Premises in accordance with the terms of the Lease no later than the
Effective Date. Notwithstanding the foregoing, if, due to construction matters,
Tenant is unable to completely vacate and surrender the Surrendered Premises by
the Effective Date, it will be permitted to remain in the Surrendered Premises
or portions thereof and continue to pay Base Rental and Additional Rental at the
then existing rate under the Lease for the portion it continues to occupy until
such time as it does vacate and surrender same. In any event, Tenant covenants
that it will vacate and surrender the Surrendered Space no later than August 31,
2007 so that Landlord may manage and coordinate the re-leasing of same.
     After the Rentable Floor Area of the Demised Premises has been determined
and agreed to by Landlord and Tenant, Landlord will deliver a Second Amendment
Memorandum to Tenant. Within ten (10) days after receipt of same, Tenant agrees
to execute the Second Amendment Memorandum (the "Memorandum”) confirming the
Effective Date, the Expiration Date, the exact number of square feet of Rentable
Floor Area within the Demised Premises and the locations thereof, and Tenant’s
proportionate share of the Building. Such Memorandum shall be in the form
attached hereto as Exhibit A and by this reference incorporated herein. Upon
full execution of the Memorandum by both parties, Landlord will deliver the
Second Expansion Space (other than Floor 9, Floor 10, and the IP Premises) to
Tenant for purposes of performing Tenant’s Work (as defined in Section 6 herein)
therein. Landlord agrees to deliver Floor 9 and Floor 10 to Tenant upon full
execution by both parties hereto of a mutually agreeable indemnity letter
pertaining to Tenant’s demolition work to be performed within Floor 9 and Floor
10.
     2. Extension of Lease Term. Notwithstanding that the Lease Term expires
March 31, 2008, the parties desire to extend the Lease Term early; therefore,
the Lease Term is hereby extended for a period of one hundred thirty-five
(135) months (the “Extension Term”) commencing on the Effective Date and
expiring on September 30, 2018 (the “Expiration Date”). Tenant shall remain
subject to all terms and conditions of the Lease, as amended herein, during the
Extension Term.
     3. Base Rental and Abatement; Tenant’s Additional Rental.
     (a) Base Rental. During the Extension Term, Base Rental for the Demised
Premises shall be paid on a monthly basis in accordance with the Lease at the
initial rate during the first Lease Year (which shall mean for purposes of this
Second Amendment, the twelve [12] month period commencing on the Effective Date
and each successive twelve month period thereafter during the Extension Term) of
the Extension Term of $22.50 per square foot of Rentable Floor Area times the
final determination of the total Rentable Floor Area of the Demised Premises.
Thereafter, commencing on the first day of the second Lease Year of the
Extension Term and each anniversary thereafter through the remainder of the
Extension Term, Base Rental for the Demised Premises shall escalate at the rate
of 1.475% per year and shall no longer be based on any increases in CPI as
previously provided in Section 7 of the Lease. The Base Rental shall be due and
payable by Tenant in accordance with the terms of the Lease. Notwithstanding the
foregoing, Tenant shall be entitled to an abatement of Base Rental for the
entire Demised Premises for the six (6) month period from April 1, 2008 through
September 30, 2008. Tenant’s proportionate share for the payment of

- 2 -



--------------------------------------------------------------------------------



 



Tenant’s Additional Rental shall be revised to reflect the Rentable Floor Area
of the Demised Premises as revised herein.
     (b) Additional Rental. Section 8 (Additional Rental) of the Lease is hereby
amended to reflect that during the Extension Term and commencing in calendar
year 2008, Tenant will pay its proportionate share of Tenant’s Additional Rental
based on the excess of Landlord’s projected Operating Expenses in each calendar
year over the Base Year Operating Expenses. For purposes of this Second
Amendment, the “Base Year” shall mean calendar year 2007. In the event the
average occupancy level of the Building or the Project for any calendar year,
including the Base Year, is not ninety-five percent (95%) or more of full
occupancy, then the Operating Expenses for such year shall be apportioned among
the tenants by the Landlord to reflect those costs which would have occurred had
the Building or the Project, as applicable, been ninety-five percent (95%)
occupied during such year. For each calendar year after the Base Year, Landlord
shall provide Tenant with a comparison of the Base Year Operating Expenses and
the projected Operating Expenses for such current calendar year. Such projected
increase in Operating Expenses shall be payable in advance on a monthly basis by
paying one-twelfth (1/12th) of such projected increase during each month of such
respective calendar year. If Landlord has not furnished Tenant such comparison
by January 1 of a calendar year, Tenant shall continue to pay on the basis of
the prior year’s estimate until the month after such comparison is given. The
statement provided by Landlord to Tenant as set forth in Section 8(c) of the
Lease shall set forth such year’s actual Operating Expenses compared to Base
Year Operating Expenses and a statement comparing Tenant’s proportionate share
of projected increases in Operating Expenses which Tenant paid throughout such
calendar year with Tenant’s proportionate share of actual Operating Expense
increases (the “Final Annual Statement of Operating Expenses”). If Tenant’s
proportionate share of increases in actual Operating Expenses are greater than
as shown in the statement delivered pursuant to Section 8(c) or greater than the
amount of Tenant’s Additional Rental actually paid by Tenant pursuant thereto,
Tenant shall pay Landlord, within thirty (30) days of such statement’s receipt,
such additional sum owed by Tenant. If the amount of Tenant’s Additional Rental
actually paid by Tenant pursuant to Landlord’s estimate of Tenant’s
proportionate share of increases in Operating Expenses is greater than Tenant’s
share of increases in actual Operating Expenses as shown on the Final Annual
Statement of Operating Expenses, Landlord shall credit Tenant, within thirty
(30) days of such statement issuance, such overpaid amount, or if the Lease has
expired, will issue a check to Tenant for such overpaid amount within thirty
(30) days of such statement issuance.
     4. Right of First Offer. Subject to the rights of existing tenants in the
Building, Landlord hereby grants Tenant a right of first offer (“Right of First
Offer”) on any available space in the Building, the Rentable Floor Area of which
is at least 15,000 square feet if such space is not contiguous to the Demised
Premises (the “First Offer Space”) (i.e., if the space is contiguous to the
Demised Premises [on the same floor], then such space may be less than 15,000
square feet of Rentable Floor Area). When the First Offer Space, or portion
thereof is to become available and so long as Tenant is not then in default
under the Lease and has not been in default under the Lease during the prior
12-month period, in either event beyond any applicable notice and cure periods,
Landlord will notify Tenant (“Landlord’s Notice”) of the terms and conditions
upon which it would be willing to lease the First Offer Space to Tenant. The
terms shall be as follows:
     (a) On Then Existing Terms. The lease of the First Offer Space will be on
all of the same terms and conditions as then exist for the Demised Premises,
including without limitation, the then current per square foot rate of Base
Rental and shall be coterminous with the lease for the Demised Premises (i.e.,
will expire on the Expiration Date), if either (i) the commencement date of the
lease of the First Offer Space will occur prior to June 30, 2010, or (ii) the
Rentable Floor Area of the First Offer Space then subject to the Right of First
Offer when combined with any other First Offer Space previously leased by Tenant
pursuant to this Paragraph 4 and any other expansion space leased to Tenant
after the Effective Date, is less than twenty percent (20%) of the total
Rentable Floor Area of the Second Expansion Space and the Retained Premises (the
“20% Threshold”) (i.e., if Tenant has previously leased 10,000 rsf pursuant to
this Right of First Offer and the total rsf of the Second Expansion Space and
the Retained Premises is 160,000 rsf, then the remaining

- 3 -



--------------------------------------------------------------------------------



 



expansion space Tenant may lease under this Paragraph 4(a) or otherwise must be
less than 22,000 rsf). In addition to the foregoing, if the 20% Threshold has
not been met and the commencement date of the lease for the First Offer Space
will occur between July 1, 2010 and June 30, 2012, then the lease of the First
Offer Space will be on all of the same terms and conditions as then exist for
the Demised Premises, including without limitation, the then current per square
foot rate of Base Rental, and shall be coterminous with the lease for the
Demised Premises (i.e., will expire on the Expiration Date), except that the
allowance for improvements will be $35.00 per rentable square foot only and
there shall be no Discretionary Allowance, as defined in Section 6 below. Any
allowance for improvements or rental concession provided to Tenant under this
subsection (a) shall be an amount equal to the product of multiplying such
allowance or rental concession, if any, times a fraction, the numerator of which
is the number of full calendar months remaining in the Extension Term as of the
commencement date of Tenant’s lease of the First Offer Space and the denominator
of which is 135 but in no event will such fraction exceed 1; or
     (b) On Market Terms. The lease of the First Offer Space will be as set
forth in Landlord’s Notice, which will be the then Expansion Market Rate (as
defined below), will have a term of at least three (3) years and will be
coterminous with the Lease Term of the Demised Premises, if (i) the commencement
date of the lease of the First Offer Space will occur after June 30, 2012, or
(ii) the Rentable Floor Area of the First Offer Space then subject to the Right
of First Offer when combined with any other First Offer Space previously leased
by Tenant pursuant to this Paragraph 4 and any other expansion space leased to
Tenant after the Effective Date, equals or exceeds the 20% Threshold. If Tenant
exercises this Right of First Offer at any time during the last three (3) Lease
Years of the Extension Term, then Tenant agrees that the Lease Term for the
entire Demised Premises will be further extended so that it will expire
coterminously with the term of the First Offer Space (which will, as aforesaid,
have a minimum 3-year term). If the Lease Term is extended as aforesaid, then
the economic terms for the Demised Premises during the extended portion of the
Lease Term shall be at the then Market Rate (as defined and determined in
accordance with Special Stipulation No. 1 [Renewal Option] in Exhibit “G”
attached to the Lease).
     (c) Tenant’s Notice. Tenant shall have ten (10) business days after receipt
of Landlord’s Notice, to notify Landlord in writing (“Tenant’s Notice”) whether
Tenant will lease the First Offer Space in accordance with the terms as set
forth above, as applicable. If Tenant elects to lease the First Offer Space,
Landlord and Tenant will execute an amendment to the Lease adding the First
Offer Space to the Demised Premises within ten (10) business days after the
later of (i) Landlord’s receipt of Tenant’s Notice or (ii) the date the parties
agree upon the Expansion Market Rate, if applicable, or (iii) receipt by both
parties of a mutually acceptable amendment. If Tenant does not, within such
10-business day period, deliver Tenant’s Notice or elects not to lease the First
Offer Space, then this Right of First Offer to lease the First Offer Space then
subject to this Right of First Offer will lapse and be of no further effect and
Landlord will have the right to lease such First Offer Space to any third party
on terms that are not materially more favorable than those in Landlord’s Notice
without re-submitting such changed terms to Tenant in accordance with this Right
of First Offer in which case Tenant shall have five (5) business days after its
receipt of such resubmitted offer to exercise the Right of First Offer on such
terms as to all of the space contained in the changed terms (which may be in
excess of the square footage of the First Offer Space). The term “materially
more favorable” shall mean the net effective rental rates and terms, such as the
length of the term and the amount of any concessions such as the tenant
improvement allowance and any free rent, with respect to such proposal are less
than 94% of the net effective rental rates and terms originally offered to
Tenant. If Landlord has not negotiated a lease or amendment for the First Offer
Space with a third party within one hundred eighty (180) days after Tenant has
elected not to, or has been deemed to have elected not to, lease the First Offer
Space, then this Right of First Offer will once again apply to the First Offer
Space. The right granted to Tenant under this paragraph is personal to Tenant,
and in the event of any assignment of this Lease or sublease by Tenant, this
Right of First Offer to lease the First Offer Space shall thenceforth be void
and of no further force and effect.
     (d) Defined Terms.

- 4 -



--------------------------------------------------------------------------------



 



          (i) “Expansion Market Rate” shall mean a rental rate equal to the
effective rental rate on transactions being executed by landlords with tenants
desiring to lease comparable space of comparable height and view that is the
size of or comparable to the First Offer Space then subject to the Right of
First Offer, in other comparable first-class buildings with comparable amenities
and facilities in the area of the Building, taking into account any abatements,
costs, allowances, commissions or other concessions then being offered to such
comparable tenants, seeking comparable space, and any rights, privileges and
allowances Tenant has with respect to the term for the First Offer Space under,
pursuant to or in connection with the Lease, as amended herein. If the parties
cannot agree upon the Expansion Market Rate, then such rate will be determined
in accordance with the procedure set forth in paragraph (c) of Special
Stipulation No. 1 in Exhibit “G” attached to the Lease.
          (ii) “Available” space means that no other third-party is in occupancy
of such space or has any rights therein or thereto, including, but not limited
to, rights of expansion, rights of first offer, rights of first refusal, right
of extension, renewal or other option or right. Notwithstanding anything
contained herein to the contrary, the Surrendered Premises will not be subject
to this Right of First Offer until July 1, 2008.
     5. Acceptance of Demised Premises. Tenant hereby accepts the Demised
Premises (other than Floor 8) “AS IS” as of the date hereof and acknowledges
that Landlord will have no obligation to make any tenant improvements or
alterations to the Demised Premises or to provide any credit, abatement or
adjustment of Rent or other sum payable under the Lease, as amended herein,
except as expressly set forth in this Second Amendment. Landlord will deliver
the Second Expansion Space to Tenant in accordance with Section 3 of Exhibit “D”
to the Lease. Notwithstanding the foregoing, once the location and dimensions of
the space leased by Tenant on Floor 8 has been finally determined, prior to
Landlord delivering such space to Tenant, Landlord acknowledges and agrees that
it will perform certain work on Floor 8 in order to prepare it for Tenant’s Work
therein, including, without limitation, possible reconfiguration of the common
corridors and relocation of certain demising walls.
     6. Tenant Improvements. Tenant will be responsible for all design and
construction of the Demised Premises (“Tenant’s Work”), which will be performed
in accordance with the terms of Exhibit “D” attached to the Lease, as amended
herein. Notwithstanding anything contained in the Lease or Exhibit “D” to the
contrary, the “Construction Allowance” for purposes of this Second Amendment and
Exhibit “D” is an amount equal to the product of (i) the total Rentable Floor
Area of the Demised Premises multiplied by (ii) $45.00 per square foot of
Rentable Floor Area. Tenant acknowledges that up to $35.00 per square foot of
Rentable Floor Area of the Demised Premises of the Construction Allowance must
be utilized for the costs of design and construction of Tenant’s Work (the “TI
Allowance”). The remaining $10.00 per square foot of Rentable Floor Area of the
Demised Premises of the Construction Allowance may be utilized by Tenant in its
sole discretion (the “Discretionary Allowance”). The TI Allowance shall be
applied solely to the cost of Tenant’s Work, including preparation of design
drawings, space planning and engineering, preparation of electrical engineering
and plans, cabling and telecommunications wiring, and signage (as set forth in
Section 8 below). Any move-related costs must be paid for out of the
Discretionary Allowance. If any portion of the Construction Allowance has not
been paid by Landlord within six (6) months following the Effective Date nor has
a request for such funds been made by Tenant within such period, such remaining
portion shall be paid to Tenant and Tenant may apply it to Rent under the Lease,
as amended hereby. Exhibit “D” is hereby further amended as follows:
     Section 8A. and Section 8B. of Exhibit “D” are hereby deleted in their
entirety and replaced with the following new Section 8A.:

  “A.   In lieu of funding the Construction Allowance directly to Tenant,
Landlord agrees to pay Tenant’s general contractor and other contractors and
vendors out of the Construction Allowance directly in accordance with the
following procedures: No more often than once per month, Tenant may request a
draw from the Construction Allowance by providing Landlord (i) a letter
containing each invoice number, invoice date, vendor name, and dollar

- 5 -



--------------------------------------------------------------------------------



 



      amount of each invoice, the total amount being requested in such draw,
whether such payments are to be paid from the TI Allowance or the Discretionary
Allowance, and the total amount as of such date that has been requested and paid
from the TI Allowance and Discretionary Allowance, (ii) a copy of each invoice,
(iii) partial lien waivers from each contractor or vendor for which payment is
requested and (iv) such other information or documentation as Landlord may
reasonably request. The final draw request must also be accompanied by final
lien waivers from all of Tenant’s contractors and vendors. Landlord will pay
such invoices within thirty (30) days of its receipt of the draw request
containing all of the foregoing required documentation. Landlord will provide a
copy of the checks therefore to Tenant as proof of payment. If Tenant requests
Landlord to process more than four (4) checks in any month, then each additional
check beyond the initial four (4) checks in such month written by Landlord
through this process will be subject to a $100 administrative charge, the total
charges for which will be billed to Tenant after completion of construction.    
    With respect to the Discretionary Allowance, Tenant may draw down any
remaining balance of the Discretionary Allowance in up to three (3) draws, at
any time from and after the date of the Second Amendment to Lease Agreement, but
before December 31, 2007.         Tenant agrees that costs not covered by the
Construction Allowance shall be paid directly by Tenant.”

     Section 8C. of Exhibit “D” is hereby amended by deleting such section in
its entirety and replacing it with the following new section 8B.:

  “B.   Landlord’s property manager will be entitled to receive a construction
management or oversight fee of ten cents (10¢) per square foot of Rentable Floor
Area of the Demised Premises for the services it will be providing to Landlord
and Tenant during the design and construction of Tenant’s Work. Such fee will be
paid by Landlord out of the Construction Allowance.”

     7. Reserved Parking Spaces. As of the Effective Date, Special Stipulation
No. 7, Reserved Parking Spaces, of Exhibit “G” to the Lease shall be amended to
provide that Tenant shall be entitled to one (1) additional reserved parking
space at no cost during the Extension Term for every 7,500 square feet of
Rentable Floor Area of additional premises that Tenant leases hereunder in
excess of 137,868 square feet of Rentable Floor Area.
     8. Signage. As of the Effective Date, Landlord agrees to re-orient the
existing monument sign granted to Tenant in Special Stipulation No. 5 of Exhibit
“G” to the Lease to increase the visibility and readability in both directions
along Windy Ridge Parkway. Additionally, as of the Effective Date, Landlord also
agrees to allow Tenant to have an additional small sign, plaque, or panel near
the Building entrance or on the Building at its entrance identifying Manhattan
Associates. The size, design, color, material, font style and size, and all
other elements of the sign, plaque, or panel must be approved by Landlord and
will be maintained and removed in accordance with the terms of Special
Stipulation No. 5 of Exhibit “G” to the Lease. The costs for said signage
improvements and additions will be paid from the TI Allowance.
     9. Electrical Capacity. The parties acknowledge that in furtherance of
Section (f) of Exhibit “E” (Building Standard Services) of the Lease and
notwithstanding anything contained to the contrary in the Lease, Tenant will be
billed only for electrical usage in excess of 5 watts per square foot of
Rentable Floor Area of the Demised Premises. Separate meters will be installed
by Tenant for such excess consumption.
     10. 7th Floor Space. During the space planning process, Tenant acknowledges
that it might desire to retain a minimum of approximately 425 square feet of
Rentable Floor Area on the 7th floor of the

- 6 -



--------------------------------------------------------------------------------



 



Building (the “Wire Closet”) as a part of the Demised Premises if it elects to
otherwise vacate the 7th floor. If Tenant elects to do so, and if such
relocation causes Landlord (due to Building life safety or other code
requirements) to install additional corridors on the 7th floor of the Building
in order to provide two (2) means of egress from Tenant’s space in the event
Landlord leases the 7th floor to a full floor tenant, Landlord will allow Tenant
to retain the Wire Closet provided that Tenant’s square feet of Rentable Floor
Area for the Demised Premises will include a combination of the square feet of
Rentable Floor Area for the Wire Closet and the square feet of Rentable Floor
Area in any corridors that Landlord is required to build specifically in order
to maintain code if Landlord leases the 7th floor to another full floor tenant.
The square feet of Rentable Floor Area in that case will be calculated with a
single tenant add-on factor. If Landlord leases the 7th floor in a multi-tenant
configuration and no additional corridors are required to be built as a result
of Tenant retaining at least the Wire Closet on the 7th floor, then Tenant will
be required to pay only for the square feet of Rentable Floor Area of the Wire
Closet that it retains, calculated with a multi-tenant add-on factor.
     11. Termination Option. Notwithstanding anything to the contrary contained
in the Lease, provided Tenant is not in monetary default under the Lease beyond
any applicable notice and/or cure period, Tenant shall have the option (the
“Termination Option”) to terminate the Lease effective on the last day of the
sixty-ninth (69th) month of the Extension Term (the "Termination Date”), by
providing Landlord with written notice of such option election (the "Termination
Notice”). The Termination Notice shall be effective only if it is given to
Landlord at least twelve (12) months prior to the Termination Date (the
“Termination Notice Deadline”); accordingly, if Tenant has not given the
Termination Notice to Landlord prior to the Termination Notice Deadline, the
Termination Option shall expire and be of no further force or effect, and Tenant
shall have no right or option to terminate the Lease pursuant to this
Paragraph 11 at any time after the Termination Notice Deadline.
     As a condition precedent to any termination of the Lease pursuant to the
provisions of this Paragraph 11, Tenant must have delivered to Landlord within
thirty (30) days after Landlord advises Tenant in writing of the calculation of
the Termination Fee (defined below) an amount as a termination fee equal to the
sum of (i) six (6) months of Base Rental and Tenant’s Additional Rental in the
amounts that would have been paid for the next six (6) months of the Extension
Term following the Termination Date had the Termination Option not been
exercised, plus an amount equal to the unamortized portion (amortized on a
straight-line basis at ten percent (10%) per annum) of the Construction
Allowance, free rent and leasing commissions (the “Termination Fee”). It is
hereby acknowledged that any such amount required to be paid by Tenant in
connection with such early termination is not a penalty but a reasonable
pre-estimate of the damages which would be incurred by Landlord as a result of
such early termination of the Lease (which damages are impossible to calculate
more precisely) and, in that regard, constitutes liquidated damages with respect
to such loss and shall be paid to Landlord as Additional Rent. Tenant shall
continue to be liable for its obligations under the Lease to and through the
Termination Date, including, without limitation, Tenant’s Additional Rental that
accrues pursuant to the terms of the Lease, with all of such obligations
surviving the early termination of the Lease. The rights granted to Tenant under
this Paragraph 11 are personal to Tenant, and in the event of any assignment of
the Lease by Tenant prior to the Termination Notice Deadline, the Termination
Option shall thenceforth be void and of no further force or effect.
     12. Renewal Options. Special Stipulation No. 1, Renewal Option, of Exhibit
“G” to the Lease is hereby amended by deleting the words “one (1) option to
renew” and replace them with the words “two (2) options to renew” such that
Tenant will have two (2) options to further renew the Lease in accordance with
the terms of Special Stipulation No. 1 as of the expiration of the Extension
Term.
     13. Other Amendments. Since such option has expired, Special Stipulation
No. 2, Right of First Refusal, of Exhibit “G” to the Lease has no further
relevancy or application and is of no further force and effect and is hereby
deleted and replaced with the words “Intentionally Omitted”.
     14. Brokers. Each party represents and warrants to the other that neither
it nor its officers or agents nor anyone acting on its behalf has dealt with any
real estate broker other than Hines Properties, Inc.

- 7 -



--------------------------------------------------------------------------------



 



who represented Landlord and CB Richard Ellis, Inc. who represented Tenant in
the negotiating or making of this Second Amendment, and each party agrees to
indemnify and hold the other party, its agents, employees, partners, directors,
shareholders and independent contractors harmless from all liabilities, costs,
demands, judgments, settlements, claims, and losses, including reasonable
attorneys’ fees and costs, incurred by the other party in conjunction with any
such claim or claims of any other broker or brokers purportedly acting on behalf
of the indemnifying party claiming to have interested Tenant in the Building or
the Demised Premises, or claiming to have caused such party to enter into this
Second Amendment. Landlord will pay CB Richard Ellis, Inc. a separate commission
pursuant to the commission agreement attached hereto as Exhibit B and
incorporated herein by this reference.
     15. Notices. Article 1(b) and Article 33 of the Lease regarding the address
and notice to Landlord, shall be amended to provide that the address of Landlord
is, and all notices to Landlord shall be sent as follows:
          (a)     Notices to Landlord (other than rent payments):
2300 Windy Ridge Parkway Investors LLC
c/o UBS Realty Investors LLC
242 Trumbull Street
Hartford, Connecticut 06103-1212
Attention: General Counsel
                and
Cousins Properties
Wildwood Office Park
Management Office
2300 Windy Ridge Parkway
Suite 75
Atlanta, Georgia 30339
Attention: Property Manager

- 8 -



--------------------------------------------------------------------------------



 



          (b)       Rent Payments:
2300 Windy Ridge Parkway Investors LLC
c/o Cousins Properties Incorporated,
2500 Windy Ridge Parkway
Suite 1600
Atlanta, Georgia 30339
Attention: Treasury Department
     16. No Defaults. Each party hereby agrees that there are, as of the date
hereof, regardless of the giving of notice or the passage of time, or both, no
defaults or breaches on the part of Landlord or Tenant under the Lease.
     17. Capitalized Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Lease.
     18. Headings. The headings used herein are provided for convenience only
and are not to be considered in construing this Second Amendment.
     19. Entire Agreement. This Second Amendment represents the entire agreement
between the parties with respect to the subject matter hereto. Landlord and
Tenant agree that there are no collateral or oral agreements or understandings
between them with respect to the Demised Premises, the Second Expansion Space or
the Building other than the Lease and this Second Amendment. This Second
Amendment supersedes all prior negotiations, agreements, letters or other
statements with respect to Tenant’s expansion of the Demised Premises and the
extension of the Lease Term.
     20. Binding Effect. This Second Amendment shall not be valid and binding on
Landlord and Tenant unless and until it has been completely executed by and
delivered to both parties.
     EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same. To the extent of any inconsistency between the Lease and
this Second Amendment, the terms of this Second Amendment shall control.
[END OF PAGE]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have duly executed this Second
Amendment under seal as of the day and year first above written.

                      LANDLORD:       TENANT:    
 
                    2300 WINDY RIDGE PARKWAY INVESTORS   MANHATTAN ASSOCIATES,
INC.,     LLC, a Delaware limited liability company     a Georgia corporation  
 
 
                   
By:
  UBS Realty Investors LLC,                
 
  a Massachusetts limited liability company,       By:   /s/Peter F. Sinisgalli
 
        Its Manager       Print Name: Peter F. Sinisgalli
                Its: President & CEO    

                          By: /s/ James M. Fishman        
 
                        Print Name: James M. Fishman   (CORPORATE SEAL)        
Title: Executive Director        

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SECOND AMENDMENT MEMORANDUM

     
LANDLORD:
  2300 WINDY RIDGE PARKWAY INVESTORS
LLC
 
   
TENANT:
  MANHATTAN ASSOCIATES, INC.
 
   
SECOND AMENDMENT TO
LEASE AGREEMENT DATE:
  February                    , 2007
 
   
DEMISED PREMISES:
  Located at 2300 Windy Ridge Parkway, Atlanta,
Georgia 30339

     Tenant hereby accepts the Demised Premises in accordance with the Second
Amendment to Lease Agreement.
     The Effective Date as set forth in the Second Amendment to Lease Agreement
is hereby established as July 1, 2007 and the Expiration Date of the Lease is
September 30, 2018.
     The Demised Premises consists of approximately                      square
feet of Rentable Floor Area of the Building consisting of the following:
Floor                      —                      rsf
Floor                      —                      rsf
Floor                      —                      rsf
Floor                      —                      rsf
Floor                      —                      rsf
     Tenant’s proportionate share of the Building is                     ,
subject to adjustment based on future expansions/contractions of the Demised
Premises.

                      TENANT:       MANHATTAN ASSOCIATES, INC.,         a
Georgia corporation
 
                            By:   
 
                          Print Name:   
 
                            Its:
 
                 

A-1



--------------------------------------------------------------------------------



 



A-1
Approved and Agreed:
2300 WINDY RIDGE PARKWAY INVESTORS LLC,
a Delaware limited liability company

              By:   UBS Realty Investors LLC,
a Massachusetts limited liability company,
Its Manager
 
           
 
  By:                         Print Name:                 
 
  Its:                    

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMISSION AGREEMENT
February 9, 2007
Mr. Sam Holmes
Mr. John Shlesinger
CB Richard Ellis, Inc.
3348 Peachtree Road
Suite 900
Atlanta, GA 30326

         
 
  Re:   Proposed Second Amendment to Lease Agreement (“Amendment”) which amends
that certain Lease Agreement dated June 25, 2001, as amended (the “Lease”) by
and between 2300 WINDY RIDGE PARKWAY INVESTORS LLC, a Delaware limited liability
company (“Owner”), successor to Wildwood Associates, and MANHATTAN ASSOCIATES,
INC., a Georgia corporation (“Tenant”) relating to certain premises at 2300
Windy Ridge Parkway, Atlanta, Georgia 30339 (“Property”)

Gentlemen:
     This letter is intended to confirm our agreement (“Agreement”) that in the
event of the execution and consummation of the above Amendment, Owner shall pay
you in consideration for your brokerage services rendered and subject to the
other provisions hereof, a commission computed and payable in accordance as
described below. Capitalized terms used but not defined herein shall have the
meanings given to them in the Amendment.
     1. Commission Payable. Owner shall pay you a commission equal to a
Procurement Fee (“Procurement Fee") equal to the first full months “gross”
rental payable by Tenant under the Amendment for any additional space leased
pursuant to the Amendment and subsequent space leased prior to the Effective
Date that exceeds 137,868 rentable square feet. Landlord shall also pay you a
commission equal to the product of Aggregate Rent (as defined on Attachment I
hereto) less the Procurement Fee payable during the Extension Term, times four
percent (4%). Aggregate Rent shall be calculated in accordance with Attachment
I.
     2. Time of Payment. The amount payable pursuant to Section 1 above shall be
deemed earned upon execution of the Amendment by both Tenant and Landlord and
shall be paid in two separate installments. Owner shall pay 50% of such amount
upon full execution of the Amendment by Tenant and Owner and receipt by both
Tenant and Owner of an original thereof, and the remaining 50% will be paid
within thirty (30) days of the Effective Date. In the event a default by Tenant
occurs under the Lease, as amended, beyond applicable notice and cure periods,
such that the Lease is terminated prior to Tenant taking possession of the
Demised Premises and the second installment of the commission being paid, then
you shall forfeit the second half of the commission. If the default is later
cured, you will receive the second half of the commission. Since the exact
square footage of the Second Expansion Space and Retained Premises (as both are
defined in the Amendment) will not be known at the time the first (1st)
installment is paid to you, the first installment will be paid based on an
estimate of 160,000 rentable square feet, with such amount being reconciled at
the time the 2nd installment is paid, based then on the exact amount of square
footage of the Second Expansion Space and Retained Premises which will then have
been determined.

B-1



--------------------------------------------------------------------------------



 



     3. Renewals, Extensions or Expansions. If the Lease is renewed or extended,
whether pursuant to an option contained in the Lease or Amendment or otherwise,
any commission payable to you in connection with such renewal or extension shall
be governed by the terms of a new agreement between you and Owner, provided
Tenant confirms in writing to Owner that you are representing them with respect
to such renewal or extension. If after the Effective Date, the Demised Premises
is expanded, whether pursuant to an option contained in the Lease or Amendment
or otherwise, Owner will pay you a commission provided Tenant confirms in
writing to Owner that you are representing them with respect to such expansion
equal to the product of Aggregate Rent (as defined on Attachment I hereto)
payable for the expansion space, times four percent (4%). Aggregate Rent shall
be calculated in accordance with Attachment I. In the event of any such
expansion, the commission shall be deemed earned when the amendment reflecting
such expansion is executed and delivered by both Landlord and Tenant and shall
be paid in two separate installments. Owner shall pay 50% of such amount upon
full execution of the amendment by Tenant and Owner and receipt by both Tenant
and Owner of an original thereof, and the remaining 50% will be paid following
the commencement date of such expansion. In the event a default by Tenant occurs
under the Lease, as amended, such that the Lease is terminated prior to Tenant
taking possession of the expansion space and the second installment of the
commission being paid, then you shall forfeit the second half of the commission.
If the default is later cured, you will receive the second half of the
commission.
     4. Exclusive Representation of Tenant; No Other Brokers. By signing this
Agreement, you represent and warrant that (a) you hold a valid real estate
broker’s license, (b) you have caused Tenant to give Owner written notice that
it is being represented exclusively by you, and (c) Tenant has not withdrawn
such exclusive representation or notified you that it is being represented by
another broker. In the event that any person makes a claim that any of the
foregoing items are not true or Owner has a reasonable belief that any of such
items are not true or if any other person claims any commission from Owner
respecting the Lease or Amendment (other than the Owner’s leasing broker), Owner
may elect to withhold payment of the commission hereunder until presented with a
duly executed valid and binding agreement between you and such other person or
with a final, valid court order setting forth how the commission will be divided
or who is entitled to receive the commission (and you agree that Owner shall be
authorized to pay in accordance with the same). Upon Owner’s payment of the
commission owed pursuant to Section 1 above, you shall be responsible for all
other fees or commissions owing to or claimed to be owing by any other broker or
other person for services rendered or claimed to have been rendered to Tenant in
connection with the Lease or Amendment, except for any amounts which may be
claimed, or due, pursuant to an agreement between Owner and Owner’s leasing
broker or any other person. You shall indemnify, defend and hold Owner harmless
from any and all claims, losses, demands, judgments, orders, settlements or
decrees (including any and all costs and expenses and reasonable attorneys’ fees
and disbursements) arising as a result of or which are attributable to any
misrepresentation or breach of any warranty set forth in this Section or any
breach of your obligations under this Section. This Section shall survive
expiration or termination of this Agreement.
     5. Confidentiality. By execution of this Agreement, you agree after the
date hereof not to divulge to any other person or entity any of the terms or
conditions of the Lease or Amendment between Tenant and Owner, except you shall
have the right to provide such information (a) if compelled by law or court
order and (b) as and when required in connection with your application for the
Atlanta Board of Realtors “Million Dollar Club” or similar designation and
(c) internally for either audit purposes or for purposes of payment. It is
further agreed that all proposals, discussions, terms and conditions pertaining
to Tenant’s potential or actual lease of space in the Building shall be treated
by you in a strictly confidential manner and not disclosed in any fashion or
context to anyone other than Tenant or its designees. Any material breach of the
confidentiality provisions of this Agreement will terminate your rights and
Owner’s obligations under this Agreement.

B-2



--------------------------------------------------------------------------------



 



     6. No Assignments. You shall not assign or encumber your rights hereunder
nor delegate your duties hereunder, without Owner’s prior written consent (which
Owner may withhold in its sole discretion). Any attempted assignment,
encumbrance or delegation without Owner’s consent shall be null and void and of
no force or effect. Notwithstanding the foregoing, this Agreement may be
assigned without Owner’s consent if same is assigned in connection with the sale
of the assets or stock of CB Richard Ellis, Inc. so long as Tenant confirms in
writing to the Owner that the successor to CB Richard Ellis, Inc. is still
representing Tenant in connection with the Lease, as amended.
     7. Owner’s Right to Reject Lease Agreement; No Authority to Represent
Owner. Owner, in its sole and absolute discretion, may withhold its approval or
decline to enter into the Amendment for any reason whatsoever or for no reason,
without incurring an obligation to you for the payment of a commission or any
other amounts to you. No binding agreement shall exist unless and until the
Amendment has been approved, executed and delivered by authorized
representatives of Tenant and Owner and all conditions and contingencies have
been satisfied. You have no authority to enter into any agreement on behalf of
Owner and you are not authorized to make any representations on behalf of Owner.
     8. Termination of this Agreement; Sale of Property. This Agreement and
Owner’s obligations hereunder shall terminate upon the sale or other transfer of
Owner’s interest in the Property and Owner shall be released automatically from
any obligations hereunder so long as Owner or the transferee has paid you all
amounts then due hereunder and has caused the transferee to assume the
obligation to pay any future amounts due hereunder.
     9. Owner’s Liability. Owner’s liability under this Agreement shall be
limited to Owner’s interest in the Property, and no personal liability shall at
any time be asserted or enforceable against Owner or its manager, members,
partners, officers, directors, shareholders, or employees or their respective
heirs, legal representatives, successors and assigns on account of this
Agreement. In addition, if Owner has entered into this Agreement on behalf of
one or more separate accounts (as such term is defined in Section 3(17) of
ERISA), then Owner’s liability shall be further limited to the assets of such
separate account.
     10. Miscellaneous. This Agreement is the entire agreement and understanding
of the parties hereto, superseding and canceling all other agreements between
the parties, whether written or oral, relative to the subject matter hereof.
This Agreement may not be modified except by written instrument hereafter
executed by the parties hereto. This Agreement shall not be valid or binding
unless and until signed and delivered by all of the parties hereto.
     11. Anti-Terrorism. Broker is not a person or entity described by Sec. 1 of
the Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (Sept. 24, 2001), and does not engage in any dealings or transactions,
and is not otherwise associated, with any such persons or entities.
[SIGNATURES COMMENCE ON NEXT PAGE]

B-3



--------------------------------------------------------------------------------



 



                                          BROKER:                              
  OWNER:    
 
                                        CB RICHARD ELLIS, INC.           2300
WINDY RIDGE PARKWAY             A Delaware corporation
                                                                INVESTORS LLC, a
Delaware limited                                 liability company    
 
                                                         By:   UBS Realty
Investors LLC,
By:
 
 
          a Massachusetts limited liability
Name:
 
 
          company, its Manager
Title:
 
 
                                   
 
              By:  
 
                   
 
              Name:  
 
                   
 
              Title:  
 
                   

B-4



--------------------------------------------------------------------------------



 



Attachment I
[Definition of Aggregate Rent]
As used herein, the term “Aggregate Rent” shall mean the aggregate base fixed
rent plus fixed stated escalations plus Estimated Operating Expenses as defined
hereinafter payable during the Extension Term; provided, that, no commissions
will be paid on, and Aggregate Rent shall not include:
          (i) any percentage rent of any type, kind or character, including,
without limitation, any rent payable based on the tenant’s sales or income;
          (ii) implied rent during free rent periods or other periods during
which the tenant has no rent payment obligations;
          (iii) rent payable in connection with any future renewal, extension or
expansion option that the tenant may have;
          (iv) rent payable during month-to-month, holdover or statutory tenancy
periods;
          (v) rent payable during portions of the term of the lease that can be
cancelled or terminated by the tenant unless the tenant’s termination option
requires tenant to pay the unamortized leasing commissions as a part of any
termination fee;
          (vi) any amount payable by the tenant in connection with any
cancellation or termination of the lease or any exercise of any purchase option,
right of first refusal to purchase or similar right;
          (vii) reimbursement to Owner for any parking, decorations,
improvements, space planning or moving, or any security deposits;
          (viii) amounts payable by the tenant pursuant to the lease that
constitute or are considered in the ordinary course of business to be a payment
of anything other than Aggregate Rent, including, without limitation, payments
in the form of warrants or other equity interests in the tenant;
          (ix) any free rent periods or rent concessions, cash credits, payment
deferments or other concession items, and any amounts payable by the tenant to
reimburse Owner for amounts paid by Owner to take-over, buy- out or take-back
another lease;
          (x) any amounts payable by the tenant (whether denominated as rent or
not) that are attributable to amortizing or defraying the cost of special or
above-standard tenant improvements or special services being provided by Owner
to tenant; and
          (xi) in that the Amendment effects an early renewal of the Lease term
(term currently expires March 31, 2008), that portion of the Aggregate Rent
applicable to the Retained Premises for the period of July 1, 2007 through
March 31, 2008, as a commission has previously been paid on the Retained
Premises in connection with the Lease.
For purposes hereof, the term “Estimated Operating Expenses” shall mean the
amount equal to the operating expenses and taxes that are passed through to
tenants generally which Owner reasonably

B-5



--------------------------------------------------------------------------------



 



estimates would be incurred with respect to the first full calendar year
following the Effective Date under the Amendment if the Property were
ninety-five percent (95%) occupied throughout such calendar year.

B-6